
	

113 S2063 IS: Strengthen And Fortify Existing Bridges Act of 2014
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2063
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of Transportation to assist States to rehabilitate or replace certain
			 bridges, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Strengthen And Fortify Existing Bridges Act of 2014 or the SAFE Bridges Act of 2014.
		
			2.
			Assistance to
			 States to rehabilitate or replace certain bridges
			
				(a)
				Definitions
				In
			 this section:
				
					(1)
					Bridge
					The
			 term bridge means a bridge on a public road, without regard to
			 whether the bridge is on a Federal-aid highway.
				
					(2)
					Eligible
			 bridge
					The term
			 eligible bridge means a bridge that is—(A)structurally deficient;(B)functionally obsolete; or(C)fracture critical.
					
					(3)
					Federal-aid
			 highway
					The term
			 Federal-aid highway has the meaning given the term in section
			 101(a) of title 23, United States Code.
				
					(4)
					Fracture
			 critical
					The term
			 fracture critical means, with respect to a bridge, a bridge with a
			 steel member in tension, or with a tension element, the failure of which
			 would
			 likely cause a portion of the bridge or the entire bridge to collapse.
				
					(5)
					Functionally
			 obsolete
					The term
			 functionally obsolete means, with respect to a bridge, a bridge
			 that, as determined by the Secretary, no longer meets the most current
			 design
			 standards
			 for the traffic demands on the bridge.
				
					(6)
					Public
			 road
					The term public
			 road has the meaning given the term in section 101(a) of title 23,
			 United States Code.
				
					(7)
					Rehabilitation
					The term rehabilitation means,
			 with respect to a bridge, the carrying out of major work necessary, as
			 determined by the Secretary—
					
						(A)
						to restore the
			 structural integrity of the bridge; or
					
						(B)
						to correct a major
			 safety defect of the bridge.
					
					(8)
					Replacement
					The term replacement means,
			 with respect to a bridge, the construction of a new facility that, as
			 determined by the Secretary, is in the same general traffic corridor as
			 the
			 replaced bridge.
				
					(9)
					SecretaryThe term Secretary means the Secretary of Transportation.(10)State
					The term State means—(A)a State; and(B)the District of Columbia.
					
					(11)
					Structurally
			 deficient
					The term structurally deficient means,
			 with respect to a bridge, a bridge that, as determined by the Secretary—
					
						(A)
						has significant load-carrying elements that
			 are in poor or worse condition due to deterioration, damage, or both;
					
						(B)
						has a load capacity that is significantly
			 below truckloads using the bridge and that requires replacement; or
					
						(C)
						has a waterway opening causing frequent
			 flooding of the bridge deck and approaches resulting in significant
			 traffic
			 interruptions.
					(b)
				Establishment
				Not later than 30 days after the date of
			 enactment of this Act, the Secretary shall establish a
			 program to assist States to rehabilitate or replace eligible bridges.
			
				(c)
				Apportionment of
			 funds
				
					(1)
					In
			 general
					Amounts made available to carry out the program
			 established under subsection (b) for a fiscal year shall be apportioned to
			 each
			 State according to the ratio that—
					
						(A)
						the total cost to rehabilitate or replace
			 structurally deficient and functionally obsolete bridges in that State;
			 bears
			 to
					
						(B)
						the total cost to rehabilitate or replace
			 structurally deficient and functionally obsolete bridges in all States.
					
					(2)
					Calculation of
			 total cost
					
						(A)
						Categories of
			 bridges
						The Secretary shall
			 place each structurally deficient or functionally obsolete bridge into one
			 of
			 the following categories:
						
							(i)
							Federal-aid
			 highway bridges eligible for rehabilitation.
						
							(ii)
							Federal-aid
			 highway bridges eligible for replacement.
						
							(iii)
							Bridges not on
			 Federal-aid highways eligible for rehabilitation.
						
							(iv)
							Bridges not on
			 Federal-aid highways eligible for replacement.
						
						(B)
						Calculation
						For purposes of the calculation under paragraph (1), the Secretary shall multiply the deck area of
			 structurally
			 deficient and functionally obsolete bridges in each category described in
			 subparagraph (A) by the respective unit price on a State-by-State basis,
			 as
			 determined by the Secretary, to determine the total cost to rehabilitate
			 or
			 replace bridges in each State.
					
						(C)
						Data used in
			 making determinations
						The Secretary shall make determinations
			 under this subsection based on the latest available data, which shall be
			 updated not less than annually.
					
						(D)
						Use of existing
			 inventories
						To the extent practicable, the Secretary shall make
			 determinations under this subsection using inventories prepared under
			 section
			 144 of title 23, United States Code.
					
				(d)
				Use of
			 funds
				Funds apportioned to a State under the program established
			 under subsection (b) shall—
				
					(1)
					be used by that State for the
			 rehabilitation and replacement of eligible bridges;
				
					(2)
					except as otherwise specified in this
			 section, be administered as if apportioned under chapter 1 of title 23,
			 United
			 States Code, except that the funds shall not be transferable;
				
					(3)
					be subject to the requirements described in
			 section 1101(b) of MAP–21 (23 U.S.C. 101 note; 126 Stat. 414) in the same
			 manner as amounts made available for
			 programs under divisions A and B of that Act; and
				
					(4)
					not be subject to any limitation on
			 obligations for Federal-aid highways or highway safety construction
			 programs
			 set forth in any Act.
				
				(e)
				Condition at
			 project completion
				A bridge that is rehabilitated or replaced
			 under the program established under subsection (b) may not be structurally
			 deficient, functionally obsolete, or fracture critical upon the completion
			 of
			 the rehabilitation or replacement.
			
				(f)
				Federal
			 share
				The Federal share of
			 the cost of a project carried out with funds apportioned to a State under
			 the
			 program established under subsection (b) shall be 100 percent.
			
				(g)
				Reapportionment
			 of unobligated funds
				Any
			 funds apportioned to a State under the program established under
			 subsection (b)
			 and not obligated by that State at the end of the third fiscal year
			 beginning
			 after the fiscal year during which the funds were apportioned shall be
			 withdrawn from that State and reapportioned by the Secretary to States
			 that
			 have not had funds withdrawn under this subsection in accordance with the
			 formula specified in subsection (b).
			
				(h)
				Nonsubstitution
				In carrying out the program established
			 under subsection (b), the Secretary shall ensure that funding made
			 available to
			 a State under the program supplements, and does not supplant—
				
					(1)
					other Federal funding made available for
			 the rehabilitation or replacement of eligible bridges; and
				
					(2)
					the planned
			 obligations of that State with respect to eligible bridges.
				
				(i)
				Report
				Not later than 1 year after the date of
			 enactment of this Act, and each year thereafter if States obligated funds
			 apportioned under the program established under subsection (b) during that
			 year, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Environment
			 and Public Works of the Senate a report that describes the amounts
			 obligated by
			 each State for projects under the program.
			
				(j)
				Authorization of
			 appropriations
				There is authorized to be appropriated to the
			 Secretary to carry out this section $2,750,000,000 for each of fiscal
			 years
			 2014 and 2015, to remain available until expended.
			
